Order granting plaintiff’s motion to open his default in appearing in opposition to a motion to dismiss the action for lack of prosecution, et cetera, reversed on the law and the facts, with ten dollars costs and disbursements, and the motion denied, without costs, with leave to plaintiff to renew the motion within ten days after the entry of the order hereon, if he be so advised. There was no showing that the neglect to bring the action to trial was not unreasonable, within the meaning of rule 156 of the Rules of Civil Practice. Hence the motion should not have been granted. Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.